Citation Nr: 0944812	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  99-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied service connection 
for sleep apnea.  The Veteran has since asserted that his 
sleep apnea is secondary to his service-connected 
posttraumatic stress disorder (PTSD) and in a July 2006 
supplemental statement of the case (SSOC) the RO denied the 
claim on both direct and secondary bases.

The Veteran indicated on his December 1999 Substantive Appeal 
that he wished to have a hearing before a Veterans Law Judge.  
However, he had a hearing before a Hearing Officer at the RO 
in January 2000 and at that time the Veteran indicated that 
he no longer wished to have a hearing before a Veterans Law 
Judge.

In November 2003 and November 2006, the Board remanded the 
claim to the RO.  In an October 2008 decision, the Board 
denied the claim.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2009, the parties filed a Joint Motion for Remand (joint 
motion).  In an Order dated later that month, the Court 
granted the parties' joint motion and remanded the matter for 
compliance with the instructions in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to the joint motion, the Board finds that the 
Veteran should be afforded another VA examination to 
determine whether his sleep apnea has been aggravated by his 
service-connected PTSD.

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim.  The RO 
should also advise the Veteran of the information and 
evidence needed to substantiate his claim, including as 
secondary to a service-connected disability.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim.  The letter should also 
advise the Veteran of the information and 
evidence needed to substantiate his claim, 
including as secondary to a service-
connected disability.

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his sleep apnea.  His claims 
file should be made available to and 
reviewed by the examiner.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (at least 50 
percent probable) that the sleep apnea was 
caused or aggravated beyond the natural 
progress of the disease (representing a 
permanent worsening of such disability) by 
the service-connected PTSD.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  A complete rationale should 
be given for all opinions and conclusions.

4.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided an SSOC 
that  includes the regulations pertinent 
to secondary service connection claims and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

